          Case 1:18-cv-03501-JGK Document 206 Filed 12/07/18 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X

DEMOCRATIC NATIONAL COMMITTEE, :                                18 Civ. 3501 (JGK)

                                   Plaintiff,         :         NOTICE OF MOTION IN
                                                                SUPPORT OF DEFENDANT
                 - against -                          :         WIKILEAKS’S PRE-TRIAL
                                                                MOTIONS TO DISMISS THE
THE RUSSIAN FEDERATION, et al.,                        :        FIRST AMENDED COMPLAINT

                                    Defendants.         :
--------------------------------------------------------X

        PLEASE TAKE NOTICE, that upon the annexed Declaration of Joshua L. Dratel, Esq.,

and all prior papers and proceedings herein, the defendant, WIKILEAKS, will move before the

Honorable John G. Koeltl, United States District Judge for the Southern District of New York, at

the United States Courthouse located at 500 Pearl Street, New York, at a time and date to be set

by the Court, or as soon thereafter as counsel may be heard, for an Order dismissing the First

Amended Complaint on the following bases:

        (a)      imposing liability on WikiLeaks for the conduct alleged against it in the FAC

                 would violate the First Amendment;

        (b)      as a “user or provider of an interactive computer service,” WikiLeaks is immune

                 from civil liability pursuant to 47 U.S.C. §230;

        (c)      the Racketeer Influenced and Corrupt Organizations Act (“RICO”) causes of

                 action are deficient because they fail to allege sufficiently with respect to

                 WikiLeaks several elements of a RICO violation, including (1) a RICO enterprise,

                 and/or WikiLeaks’ operation or management of its affairs; (2) a pattern of



                                                           1
          Case 1:18-cv-03501-JGK Document 206 Filed 12/07/18 Page 2 of 3



               racketeering activity, including the requisite predicate acts; (3) cognizable injury

               to plaintiff’s business or property; and (4) a RICO conspiracy;

         (d)   the cause of action pursuant to 18 U.S.C. §2511 fails because the statute punishes

               only contemporaneous interception of communications, which is not alleged (and

               did not occur) here;

         (e)   the cause of action pursuant to 18 U.S.C. §1836 fails because (1) it does not allege

               theft of a cognizable trade secret; (2) §1836 does not include conspiratorial or

               aiding and abetting liability; and (3) §1836 does not apply extraterritorially to the

               conduct alleged against WikiLeaks;

         (f)   personal jurisdiction over WikiLeaks is lacking;

         (g)   venue is not proper in the Southern District of New York;

         (h)   any pendent state law claims should be dismissed pursuant to the abstention

               doctrine, and because they fail to state a claim; and

on the grounds set forth in the joint Memorandum of Law filed today on behalf of all defendants,

and in any other defendants’ motions, which Wikileaks joins to the extent they inure to

WikiLeaks’s benefit, as well as for any such other and further relief as to the Court seems just

and proper.

Dated:     New York, New York
           7 December 2018

                                                           /S/ Joshua L. Dratel
                                                      Joshua L. Dratel
                                                      Joshua L. Dratel, P.C.
                                                      29 Broadway, Suite 1412
                                                      New York, New York 10006
                                                      (212) 732-0707
                                                      jdratel@joshuadratel.com
                                                      Attorneys for Defendant WikiLeaks

                                                 2
       Case 1:18-cv-03501-JGK Document 206 Filed 12/07/18 Page 3 of 3




To:   CLERK OF THE COURT

      PLAINTIFF’S COUNSEL

      ALL DEFENSE COUNSEL




                                     3
